DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-10 and 12-16 are objected to because of the following informalities: for each claim, in line 1, the first article “An” in the phrase “An inflatable” or “A” in the phrase “A container” should be replaced with --The-- to avoid a double inclusion issue.
Claim 4 is objected to because of the following informalities: in line 1, in the phrase “the stopper in is an”, it appears that the words “in” and “is” are incorrectly positioned and that they should instead be swapped to recite “the stopper is in an” to improve clarity.
Claim 17 is objected to because of the following informalities: in line 9, the phrase “the one or more substances in the container a held therein” is awkward and not clear; it appears that the word “a” should instead recite “is” or “are” to improve clarity.
Claim 18 is objected to because of the following informalities: in the third line from the bottom, in the phrase “so as to removes each”, it appears that the word “removes” should instead recite “remove” to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1, 11, and 17-18, in the phrases “wherein the closure comprises a stopper or stoppers for closing a respective opening to each of the chambers” (claim 1), “wherein, the closure comprises a stopper or stoppers for closing a respective opening to each of the chambers” (claim 11), “the container comprising a closure which comprises a stopper or stoppers for closing each respective opening of the chambers” (claim 17), and “the closure comprises a stopper or stoppers for closing a respective opening to each of the chambers” (claim 18), it is not clear if a single stopper closes the two openings of the at least two chambers, or if there is a stopper that closes a corresponding opening of each chamber so that there are at least two stoppers being claims. For examination purposes, examiner assumes that each chamber has an opening and a corresponding stopper for the opening so that there is a stopper for each opening of each chamber; said another way, there is a stopper that closes a corresponding opening of each chamber so that there are at least two stoppers being claimed.
Regarding claims 4-7 and 13-16, when each claim refers to “the stopper”, it is not clear which one of the plurality of stoppers it refers to. For examination purposes, examiner assumes the claims should instead recite “each stopper”.
Claim 5 recites the limitation "the trigger mechanism" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the opening of the container" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8 in line 2, due to the nested wording and usage of the word “within” which is used twice in the claim, it is not clear what is the configuration between the reaction bag, the inflatable body, and the container. For examination purposes, examiner assumes that the container is within the inflatable body and the reaction bag is within the inflatable body.
Regarding claim 11, the claim recites “a reactive substance” in line 1 and “one or more substances” in line 3 and it is not clear if any of the “one or more substances” comprises the “a reactive substance” or not. For examination purposes, examiner assumes that at least one of the one or more substances comprises the reactive substance.
Claim 15 recites the limitation "the stopper withdrawing mechanism" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner assumes that claim depends on claim 13 to provide proper antecedent basis for the limitation.
Claim 16 recites the limitation "the stopper withdrawing mechanism" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner assumes that claim depends on claim 13 to provide proper antecedent basis for the limitation.
Claim 16 recites the limitation "the opening of the container" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, the claim recites “two more substances” in line 3. The language is not clear because it is understood if it should instead recite “two substances” or “two or more substances”. For examination purposes, examiner assumes that it should recite “two or more substances”. 
Regarding claim 18, the claim recites “a reactive substance” in line 1 and “two more substances” in line 3 and it is not clear if any of the “two more substances” comprises the “a reactive substance” or not. For examination purposes, examiner assumes that at least one of the two or more substances comprises the reactive substance.
Claim(s) 2-3, 9-10, and 12 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robbins US4846278.
Regarding independent claim 11, Robbins discloses, in Figures 1-2,
A container (assembly of containers 2 and 4) for release of a reactive substance into an inflatable down hole (Fig. 2; borehole 9) bag (outer bag 8), comprising (Fig. 1-2): a container body (bodies of containers 2 and 4) for holding one or more substances (col. 4:8-11; sodium carbonate in container 2; hydrochloric acid HCL in container 4); and a closure (the assembly of the upper end cap 3 for container 2 and the upper cap/lid for container 4 that does not have an assigned reference numeral; see labeled figure below) for keeping the one or more substances in the container when the closure is in an inoperative state (Fig. 1), the closure also for releasing the one or more substances from the container when the closure is in an operative state (removal or disengagement of the closures from the container and/or by degradation of the closure(s)); wherein release of the one or more substances causes an inflation fluid producing reaction within the inflatable body, thereby inflating the inflatable body (col. 4:41-47); wherein, the container comprises at least two separated chambers (the chambers of containers 2 and 4), each chamber for holding a respective one of the substances (Fig. 1), wherein, the closure comprises a stopper or stoppers for closing a respective opening to each of the chambers (the assembly of the upper end cap 3 for container 2 and the upper cap/lid for container 4 that does not have an assigned reference numeral; see labeled figure below).

    PNG
    media_image1.png
    874
    730
    media_image1.png
    Greyscale

Robbins’ labeled Figure 1 showing the stoppers of the closure for each opening of each chamber.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claims 1 and 17-18, in combination with the other structures required by the base claim and intervening claims, the prior art fails to disclose, teach, suggest, or render obvious each chamber has an opening and a corresponding stopper for each opening (see examiner’s assumption in the 35 USC 112(b) rejection above), and an actuator that removes each stopper to transition the assembly from an inoperative state to an operative state.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-10 and 12-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Firth US3756389 teaches an envelope 11 with a frangible barrier/separating sheet 12.
Jackson US4633946 teaches a bore hole plug that is formed by creating a foam from mixing chemical reactants.
Jenkins et al. US6619387 teaches an inflatable borehole plug/bag 10.
Jenkins US10450818 teaches breaking a cap to release a liquid reacting agent for a chemically-inflatable bag.
Gane US20130312953 teaches an inflatable borehole plug.
Pedersen US9724616 teaches an inflatable toy having chemicals that react to produce an inflating gas.
Cinquin et al. US9127651 teaches valves 69 and 69’ for enclosures 67 and 67’ and are positioned within a semi-permeable envelope 71.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	6/14/22